internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-112806-99 date date taxpayer legend entity cpa firm individual a date a dear this replies to a letter dated date as supplemented by a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the election agreement and certifications required under sec_1_1503-2 with respect to entity for the tax_year ended on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process entity incurred a net_operating_loss which taxpayer took into account in computing its consolidated_taxable_income for the tax_year ended on date a individual a was a manager with cpa firm and was responsible for ensuring that all the requirements under sec_1_1503-2 for taking such loss were satisfied for various reasons individual a inadvertently failed to file the election statement agreement and certifications with taxpayer’s tax_return for the tax_year ended on date a sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e plr-112806-99 g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to elect relief therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the election agreement and certifications required under sec_1_1503-2 with respect to entity for the tax_year ended on date a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the election agreement and certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely allen goldstein reviewer office of the associate chief_counsel international
